Exhibit 10.3

 

 

 

CANADIAN SECURITY AGREEMENT

By

NORCRAFT CANADA CORPORATION,

as Guarantor,

and

THE OTHER GUARANTORS PARTY HERETO,

as Guarantors

and

UBS AG, STAMFORD BRANCH,

as Collateral Agent

 

 

Dated as of December 9, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

DEFINITIONS AND INTERPRETATION

2

Section 1.1    Definitions    2 Section 1.2    Interpretation    9 Section 1.3
   Resolution of Drafting Ambiguities    9 Section 1.4    Perfection Certificate
   9

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

9

Section 2.1    Grant of Security Interest    9 Section 2.2    Filings    11
Section 2.3    ULC Shares    11

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED

COLLATERAL

12

Section 3.1    Delivery of Certificated Securities Collateral    12 Section 3.2
   Perfection of Uncertificated Securities Collateral    13 Section 3.3   
Financing Statements and Other Filings; Maintenance of Perfected Security
Interest    13 Section 3.4    Other Actions    14 Section 3.5    Joinder of
Additional Guarantors    17 Section 3.6    Supplements; Further Assurances    17

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

18

Section 4.1    Title    18 Section 4.2    Validity of Security Interest    18
Section 4.3    Defense of Claims; Transferability of Pledged Collateral    18
Section 4.4    Other Financing Statements    18 Section 4.5    Chief Executive
Office; Change of Name; Jurisdiction of Organization    19 Section 4.6   
Location of Inventory and Equipment    19 Section 4.7    Due Authorization and
Issuance    19

 

i



--------------------------------------------------------------------------------

Section 4.8    Consents, etc    19 Section 4.9    Pledged Collateral    20
Section 4.10    Insurance    20

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

20

Section 5.1    Pledge of Additional Securities Collateral    20 Section 5.2   
Voting Rights; Distributions; etc    20 Section 5.3    Defaults, etc    21
Section 5.4    Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests    22

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL

22

Section 6.1    Grant of Intellectual Property License    22 Section 6.2   
Protection of Collateral Agent’s Security    22 Section 6.3    After-Acquired
Property    23 Section 6.4    Litigation    24

ARTICLE VII

CERTAIN PROVISIONS CONCERNING RECEIVABLES

24

Section 7.1    Maintenance of Records    24 Section 7.2    Legend    24 Section
7.3    Modification of Terms, etc    25 Section 7.4    Collection    25

ARTICLE VIII

TRANSFERS

25

Section 8.1    Transfers of Pledged Collateral    25

ARTICLE IX

REMEDIES

25

Section 9.1    Remedies    25 Section 9.2    Notice of Sale    28 Section 9.3   
Waiver of Notice and Claims    28 Section 9.4    Certain Sales of Pledged
Collateral    28 Section 9.5    No Waiver; Cumulative Remedies    29 Section 9.6
   Certain Additional Actions Regarding Intellectual Property    29

 

ii



--------------------------------------------------------------------------------

ARTICLE X

PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS;

APPLICATION OF PROCEEDS

30

Section 10.1    Application of Proceeds    30

ARTICLE XI

MISCELLANEOUS

30

Section 11.1    Concerning Collateral Agent    30 Section 11.2    Collateral
Agent May Perform; Collateral Agent Appointed Attorney-in-Fact    31 Section
11.3    Continuing Security Interest; Assignment    32 Section 11.4   
Termination; Release    32 Section 11.5    Modification in Writing    33 Section
11.6    Notices    33 Section 11.7    Governing Law, Consent to Jurisdiction   
33 Section 11.8    Severability of Provisions    33 Section 11.9    Execution in
Counterparts    33 Section 11.10    Business Days    34 Section 11.11    No
Credit for Payment of Taxes or Imposition    34 Section 11.12    No Claims
Against Collateral Agent    34 Section 11.13    No Release    34 Section 11.14
   Obligations Absolute    35

EXHIBIT 1    Form of Issuer’s Acknowledgment    EXHIBIT 2    Form of Securities
Pledge Amendment    EXHIBIT 3    Form of Joinder Agreement    EXHIBIT 4    Form
of Control Agreement Concerning Securities Accounts    EXHIBIT 5    Form of
Control Agreement Concerning Deposit Accounts    EXHIBIT 6    Form of Copyright
Security Agreement    EXHIBIT 7    Form of Patent Security Agreement    EXHIBIT
8    Form of Trademark Security Agreement    EXHIBIT 9    Form of Bailee’s
Letter   

 

iii



--------------------------------------------------------------------------------

CANADIAN SECURITY AGREEMENT

This CANADIAN SECURITY AGREEMENT dated as of December 9, 2009 (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, this “Agreement”) made by NORCRAFT CANADA
CORPORATION, a Nova Scotia unlimited liability company (the “Canadian
Guarantor”), and THE GUARANTORS FROM TIME TO TIME PARTY HERETO BY EXECUTION OF A
JOINDER AGREEMENT (the “Guarantors”), as pledgors, assignors and debtors (the
Canadian Guarantor, together with the Guarantors, in such capacities and
together with any successors in such capacities, the “Pledgors,” and each, a
“Pledgor”), in favor of UBS AG, STAMFORD BRANCH, in its capacity as collateral
agent pursuant to the Credit Agreement (as hereinafter defined), as pledgee,
assignee and secured party (in such capacities and together with any successors
in such capacities, the “Collateral Agent”).

R E C I T A L S :

A. Norcraft Companies, L.P., as Borrower, the Canadian Guarantor, the other
guarantors from time to time party thereto, the Collateral Agent and the lending
institutions listed therein (the “Lenders”) have, in connection with the
execution and delivery of this Agreement, entered into that certain credit
agreement, dated as of December 9, 2009 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
which term shall also include and refer to any increase in the amount of
indebtedness under the Credit Agreement and any refinancing or replacement of
the Credit Agreement (whether under a bank facility, securities offering or
otherwise) or one or more successor or replacement facilities whether or not
with a different group of agents or lenders (whether under a bank facility,
securities offering or otherwise) and whether or not with different obligors
upon the Administrative Agent’s acknowledgment of the termination of the
predecessor Credit Agreement).

B. Each Guarantor that becomes a party hereto from time to time by execution of
a Joinder Agreement is, pursuant to the Credit Agreement, required to
unconditionally guarantee the Secured Obligations.

C. The Canadian Guarantor and each Guarantor that becomes a party hereto from
time to time by execution of a Joinder Agreement will receive substantial
benefits from the execution, delivery and performance of the obligations under
the Credit Agreement and the other Loan Documents and each is, therefore,
willing to enter into this Agreement.

D. This Agreement is given by each Pledgor in favor of the Collateral Agent for
the benefit of the Secured Parties (as hereinafter defined) to secure the
payment and performance of all of the Secured Obligations.

E. It is a condition to (i) the obligations of the Lenders to make the Loans
under the Credit Agreement, and (ii) the obligations of the Issuing Bank to
issue Letters of Credit and (iii) the performance of the obligations of the
Secured Parties under Hedging Agreements and Treasury Services Agreements that
constitute Secured Obligations that each Pledgor execute and deliver the
applicable Loan Documents, including this Agreement.



--------------------------------------------------------------------------------

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions

(a) Unless otherwise defined herein or in the Credit Agreement, terms used
herein that are defined in the PPSA shall have the meanings assigned to them in
the PPSA; provided that in any event, the following terms shall have the
meanings assigned to them in the PPSA:

“Accounts”; “Chattel Paper”; “Consumer Goods”; “Futures Account”; “Futures
Contract”; “Entitlement Order”; “Financial Asset”; “Futures Intermediary”;
“Document of Title”; “Equipment”; “Financial Asset”; “Goods”; “Intangible”;
“Inventory”; “Investment Property”; “Money”; “Proceeds”; “Securities Account”;
“Securities Intermediary”; “Security”; and “Security Entitlement”.

(b) Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement.
Sections 1.03 and 1.05 of the Credit Agreement shall apply herein mutatis
mutandis.

(c) The following terms shall have the following meanings:

“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Bailee Letter” shall be an agreement in form substantially similar to Exhibit 9
hereto.

“Bank” means a person engaged in the business of banking and includes a savings
bank, savings and loan association, credit union, and trust company.

“Canadian Guarantor” shall have the meaning assigned to such term in the
Preamble hereof.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

 

2



--------------------------------------------------------------------------------

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Pledged Collateral and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.

“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Pledgor and any
third party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

“Control” shall mean (i) in the case of any Security Entitlement, control in the
manner provided under sections 25 and 26 of the STA, and (ii) in the case of any
Futures Contract, control in the manner provided under subsection 1(2) of the
PPSA.

“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreement, the Securities Account Control Agreement and the Futures Account
Control Agreement.

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in Canada, the United States or any other country or any political subdivision
thereof, whether registered or unregistered and whether published or
unpublished) and all copyright registrations and applications made by such
Pledgor, in each case, whether now owned or hereafter created or acquired by or
assigned to such Pledgor, together with any and all (i) rights and privileges
arising under applicable law with respect to such Pledgor’s use of such
copyrights, (ii) reissues, renewals, continuations and extensions thereof and
amendments thereto, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Deposit Account Control Agreement” shall mean an agreement substantially in the
form of Exhibit 5 hereto or such other form that is reasonably satisfactory to
the Collateral Agent with respect to any Deposit Account.

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all demand, time savings, passbook or similar account maintained with a Bank
and in any event shall include the LC Account and all accounts and sub-accounts
relating to any of the foregoing accounts and (ii) all cash, funds, checks,
notes and instruments from time to time on deposit in any of the accounts or
sub-accounts described in clause (i) of this definition.

 

3



--------------------------------------------------------------------------------

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

“Excluded Property” shall mean

(a) any right, title or interest of any Pledgor in, to or under any permit or
license issued by a Governmental Authority or any right, title or interest of
any Pledgor in, to or under any lease, license, contract or agreement, in each
case, only to the extent and for so long as the creation by such Pledgor of a
security interest in such permit, lease, license, contract or agreement in favor
of the Collateral Agent would result in a breach of the terms of, or constitute
a default under, the terms of such permit, lease, license, contract or agreement
or any Requirement of Law applicable thereto (after giving effect to any other
applicable law or principles of equity);

(b) Equipment owned by any Pledgor on the date hereof or hereafter acquired that
is subject to a Lien securing a Purchase Money Obligation or Capital Lease
Obligation permitted to be incurred pursuant to the provisions of the Credit
Agreement;

(c) any property or asset to the extent that the grant of a security interest in
such property or asset is prohibited by any Requirement of Law or requires a
consent of any Governmental Authority pursuant to any Requirement of Law;

(d) any interest in real property other than fee interests, and any fee interest
in real property if the fair market value of such fee interest is less than
$1,000,000;

(e) any motor vehicles or other assets that are subject to certificates of
title;

(f) any assets as to which the Collateral Agent reasonably determines that the
costs of obtaining such a security interest are excessive in relation to the
value of the security to be afforded thereby;

(g) any Consumer Goods; and

(h) the last day of the term of any lease or agreement therefore but upon the
enforcement of the liens and security interests granted by this Agreement, each
Pledgor shall stand possessed of such last day in trust to assign the same to
any person acquiring such term;

provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clauses
(a) through (f) (unless such Proceeds, substitutions or replacements would
specifically constitute Excluded Property referred to in clauses (a) through
(f)).

 

4



--------------------------------------------------------------------------------

“Fixtures” shall mean goods that have become so related to particular real
property that an interest in them arises under real property law.

“Futures Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Administrative Agent establishing the
Collateral Agent’s Control with respect to any Futures Account.

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all Intangibles of such Pledgor and, in any event, shall include (i) all of such
Pledgor’s rights, title and interest in, to and under all Contracts and
insurance policies (including all rights and remedies relating to monetary
damages, including indemnification rights and remedies, and claims for damages
or other relief pursuant to or in respect of any Contract), (ii) all know-how
and warranties relating to any of the Pledged Collateral or the Mortgaged
Property, (iii) any and all other rights, claims, choses-in-action and causes of
action of such Pledgor against any other person and the benefits of any and all
collateral or other security given by any other person in connection therewith,
(iv) all guarantees, endorsements and indemnifications on, or of, any of the
Pledged Collateral or any of the Mortgaged Property, (v) all lists, books,
records, correspondence, ledgers, printouts, files (whether in printed form or
stored electronically), tapes and other papers or materials containing
information relating to any of the Pledged Collateral or any of the Mortgaged
Property, including all customer or tenant lists, identification of suppliers,
data, plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Pledgor’s operations or
any of the Pledged Collateral or any of the Mortgaged Property and all media in
which or on which any of the information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vi) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, now or hereafter acquired or held by such Pledgor,
including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses and certificates of operation and
(vii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims and claims for tax or other refunds against any
Governmental Authority.

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with
(i) the use of and symbolized by any Trademark or Intellectual Property License
with respect to any Trademark in which such Pledgor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Pledgor’s business.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

 

5



--------------------------------------------------------------------------------

“Instruments” shall mean, collectively, with respect to each Pledgor, all
Instruments and shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark or Copyright or any other
patent, trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 11 to the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 3 hereto.

“LC Account” shall mean any account established and maintained in accordance
with the provisions of Section 2.18(i) of the Credit Agreement and all property
from time to time on deposit in such LC Account.

“Lenders” shall have the meaning assigned to such term in Recital A hereof.

“Letter-of-Credit Rights” shall mean a right to payment or performance under a
letter of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance, but does not include the right of a
beneficiary to demand payment or performance under a letter of credit.

“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material (i) to the use and operation of the Pledged
Collateral or Mortgaged Property or (ii) to the business, results of operations,
prospects or condition, financial or otherwise, of any Pledgor.

“Mortgaged Property” shall have the meaning assigned to such term in the Credit
Agreement.

 

6



--------------------------------------------------------------------------------

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in Canada, the
United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to such Pledgor’s use of any patents, (ii) inventions and
improvements described and claimed therein, (iii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 7 hereto.

“Perfection Certificate” shall mean that certain perfection certificate dated
the date hereof, executed and delivered by each Pledgor in favor of the
Collateral Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Collateral Agent) executed and delivered by the applicable
Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties contemporaneously with the execution and delivery of each Joinder
Agreement executed in accordance with Section 3.5 hereof, in each case, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the Credit Agreement or upon the request of
the Collateral Agent.

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

“Pledged Securities” shall mean, collectively, with respect to each Pledgor,
(i) all issued and outstanding Equity Interests of each issuer set forth on
Schedule 10(a) to the Perfection Certificate as being owned by such Pledgor and
all options, warrants, rights, agreements and additional Equity Interests of
whatever class of any such issuer acquired by such Pledgor (including by
issuance), together with all rights, privileges, authority and powers of such
Pledgor relating to such Equity Interests in each such issuer or under any
Organizational Document of each such issuer, and the certificates, instruments
and agreements representing such Equity Interests and any and all interest of
such Pledgor in the entries on the books of any financial intermediary
pertaining to such Equity Interests, (ii) all Equity Interests of any
Subsidiary, which Equity Interests are hereafter acquired by such Pledgor
(including by issuance) and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of any such Subsidiary acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests or under
any Organizational Document of any such Subsidiary, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, from time

 

7



--------------------------------------------------------------------------------

to time acquired by such Pledgor in any manner, and (iii) all Equity Interests
issued in respect of the Equity Interests referred to in clause (i) or (ii) upon
any consolidation or merger of any issuer of such Equity Interests; provided,
however, that Pledged Securities shall not include any Equity Interests which
are not required to be pledged pursuant to Section 5.10(b) of the Credit
Agreement.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“PPSA” shall mean the Personal Property Security Act (Ontario), together with
any regulations thereunder, in each case as in effect from time to time.
References to sections of the PPSA shall be construed to also refer to any
successor sections.

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper,
(iii) Intangibles, (iv) General Intangibles, (v) Instruments and (vi) to the
extent not otherwise covered above, all other rights to payment, whether or not
earned by performance, for goods or other property sold, leased, licensed,
assigned or otherwise disposed of, or services rendered or to be rendered,
regardless of how classified under the PPSA together with all of Pledgors’
rights, if any, in any goods or other property giving rise to such right to
payment and all Collateral Support and Supporting Obligations related thereto
and all books and records relating thereto.

“Receiver” means a receiver, a manager or a receiver and manager.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Lenders and each counterparty to a
Hedging Agreement or Treasury Services Agreement if at the date of entering into
such Hedging Agreement or Treasury Services Agreement such person was the
Administrative Agent, the Collateral Agent, or a Lender or an Affiliate of the
Administrative Agent, the Collateral Agent or a Lender and such person executes
and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such person
(i) appoints the Administrative Agent and the Collateral Agent as its agent
under the applicable Loan Documents and (ii) agrees to be bound by the
provisions of Sections 9.03, 10.03 and 10.09 of the Credit Agreement.

“Securities Account Control Agreement” shall mean an agreement substantially in
the form of Exhibit 4 hereto or such other form that is reasonably satisfactory
to the Collateral Agent establishing the Collateral Agent’s Control with respect
to any Securities Account.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

“STA” shall mean the Securities Transfer Act (Ontario), together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the STA shall be construed to also refer to any successor
sections.

“Supporting Obligation” shall mean any Letter-of-Credit Right or secondary
obligation that supports the payment or performance of an Account, Chattel
Paper, Document of Title, Intangible, Instrument or Investment Property.

 

8



--------------------------------------------------------------------------------

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in Canada, the
United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to such Pledgor’s use of any trademarks, (ii) reissues,
continuations, extensions and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present and future infringements thereof.

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 8 hereto.

“ULC” means an issuer that is an unlimited company or unlimited liability
company or any other incorporated entity whose shareholders or members have
liability for obligations of the entity on winding up or in other circumstances.

“ULC Laws” means the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta), the Business Corporations Act (British Columbia) and any other
present or future laws governing ULCs.

“ULC Shares” means those Pledged Securities consisting of shares in the capital
stock of any ULC.

SECTION 1.2 Interpretation. The rules of interpretation specified in the Credit
Agreement (including Section 1.03 thereof) shall be applicable to this
Agreement.

SECTION 1.3 Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Collateral Agent) shall not be employed in the interpretation hereof.

SECTION 1.4 Perfection Certificate. The Collateral Agent and each Secured Party
agree that the Perfection Certificate and all descriptions of Pledged
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1 Grant of Security Interest. As collateral security for the payment
and performance in full of all the Secured Obligations, each Pledgor hereby
pledges,

 

9



--------------------------------------------------------------------------------

mortgages, charges, assigns (by way of security) and grants to the Collateral
Agent for the benefit of the Secured Parties, a lien on and security interest in
all of the right, title and interest of such Pledgor in, to and under the
following property, wherever located, and whether now existing or hereafter
arising or acquired from time to time (collectively, the “Pledged Collateral”):

(i) all Accounts;

(ii) all Equipment, Goods, Inventory and Fixtures;

(iii) all Documents, Instruments and Chattel Paper;

(iv) all letters of credit and Letter-of-Credit Rights;

(v) all Securities Collateral;

(vi) all Investment Property;

(vii) all Intellectual Property Collateral;

(viii) all General Intangibles;

(ix) all Money and all Deposit Accounts;

(x) all Supporting Obligations;

(xi) all books and records relating to the Pledged Collateral; and

(xii) to the extent not covered by clauses (i) through (xi) of this sentence,
all undertaking and other personal property of such Pledgor, whether tangible or
intangible, wherever located, and all Proceeds and products of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of, each of the foregoing, any and all Proceeds of any
insurance, indemnity, warranty or guaranty payable to such Pledgor from time to
time with respect to any of the foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through
(xii) above, the security interest created by this Agreement shall not extend
to, and the term “Pledged Collateral” shall not include, any Excluded Property
and (i) the Pledgors shall from time to time at the request of the Collateral
Agent (which request, unless an Event of Default has occurred and is continuing,
shall occur no more often than once every three months) give written notice to
the Collateral Agent identifying in reasonable detail the Excluded Property and
shall provide to the Collateral Agent such other information regarding the
Excluded Property as the Collateral Agent may reasonably request and (ii) from
and after the Closing Date, no Pledgor shall permit to become effective in any
document creating, governing or providing for any permit, lease or license, a
provision that would prohibit the creation of a Lien on such permit, lease or
license in favor of the Collateral Agent unless such Pledgor believes, in its
reasonable judgment, that such prohibition is usual and customary in
transactions of such type. Each Pledgor confirms that value has been given by
the Secured Parties to such Pledgor, that such Pledgor has rights in its

 

10



--------------------------------------------------------------------------------

Pledged Collateral existing at the date of this Agreement or the date of any
Joinder Agreement delivered pursuant to Section 3.5, as applicable, and that
such Pledgor and the Collateral Agent have not agreed to postpone the time for
attachment of any security interest created by this Agreement to any of the
Pledged Collateral of such Pledgor.

SECTION 2.2 Filings. (a) Each Pledgor hereby irrevocably authorizes the
Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) and amendments
thereto that contain the information required by the PPSA (or any similar
legislation) of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Pledged Collateral, including (i) whether
such Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) any financing, financing
change or continuation statements or other documents without the signature of
such Pledgor where permitted by law, including the filing of a financing
statement describing the Pledged Collateral as “all assets now owned or
hereafter acquired by the Pledgor or in which Pledgor otherwise has rights” and
(iii) in the case of a financing statement filed as a fixture filing or covering
Pledged Collateral constituting minerals or the like to be extracted or timber
to be cut, a sufficient description of the real property to which such Pledged
Collateral relates. Each Pledgor agrees to provide all information described in
the immediately preceding sentence to the Collateral Agent promptly upon request
by the Collateral Agent.

(b) Each Pledgor hereby ratifies its authorization for the Collateral Agent to
file in any relevant jurisdiction any financing statements or amendments thereto
relating to the Pledged Collateral if filed prior to the date hereof.

(c) Each Pledgor hereby further authorizes the Collateral Agent to make filings
with the Canadian Intellectual Property Office, the United States Patent and
Trademark Office or United States Copyright Office (or any successor office or
any similar office in any other country), including this Agreement, the
Copyright Security Agreement, the Patent Security Agreement and the Trademark
Security Agreement, or other documents for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest granted by
such Pledgor hereunder, without the signature of such Pledgor, and naming such
Pledgor, as debtor, and the Collateral Agent, as secured party.

SECTION 2.3 ULC Shares.

(a) Notwithstanding any provisions to the contrary contained in this Agreement,
the Credit Agreement or any other document or agreement among all or some of the
parties hereto, each Pledgor who has pledged and granted a security interest
hereunder in ULC Shares is the sole registered and beneficial owner of all
Pledged Securities which are ULC Shares and will remain so until such time as
such ULC Shares are effectively transferred into the name of the Collateral
Agent or any other person on the books and records of the issuer of such ULC
Shares. Nothing in this Agreement, or any other document or agreement among all
or some of the parties hereto is intended to, and nothing in this Agreement or
any other document or agreement among all or some of the parties hereto shall,
constitute the Collateral Agent or any Secured Party or any person other than
the applicable Pledgor, a “member” or a “shareholder”, as applicable, of a ULC
for the purposes of any ULC Laws (whether listed or unlisted, registered

 

11



--------------------------------------------------------------------------------

or beneficial), until such time as notice is given to the applicable Pledgor and
further steps are taken pursuant hereto or thereto so as to register the
Collateral Agent or any Secured Party or such other person, as specified in such
notice, as the holder of the ULC Shares. To the extent any provision hereof
would have the effect of constituting the Collateral Agent or any Secured Party
as a member or a shareholder of any ULC prior to such time, such provision shall
be severed herefrom and shall be ineffective with respect to ULC Shares which
are Pledged Collateral without otherwise invalidating or rendering unenforceable
this Agreement or invalidating or rendering unenforceable such provision insofar
as it relates to Pledged Collateral which are not ULC Shares.

(b) Notwithstanding any provisions to the contrary contained in this Agreement,
the Credit Agreement or any other document or agreement among all or some of the
parties hereto, where a Pledgor is the registered owner of ULC Shares which are
Pledged Collateral, such Pledgor will remain the registered owner of such ULC
Shares until such time as such ULC Shares are effectively transferred into the
name of the Collateral Agent or any Secured Party or any other person on the
books and records of such ULC. Accordingly, the Pledgor of ULC Shares shall be
entitled to receive and retain for its own account any dividend on or other
distribution, if any, in respect of such ULC Shares (except insofar as the
dividend or other distribution may become subject to a security interest
pursuant hereto) and shall have the right to vote such ULC Shares and to control
the direction, management and policies of the ULC to the same extent as the
Pledgor would if such ULC Shares were not pledged pursuant hereto.

(c) Notwithstanding any provisions to the contrary contained in this Agreement,
the Credit Agreement or any other document or agreement among all or some of the
parties hereto, except upon the exercise of rights to sell, transfer or
otherwise dispose of ULC Shares in accordance with this Agreement the Pledgor of
ULC Shares shall not cause or permit, or enable any ULC in which it holds ULC
Shares to cause or permit, the Collateral Agent or any Secured Party to: (a) be
registered as a shareholder or member of such ULC; (b) have any notation entered
in their favour in the share register of such ULC; (c) be held out as a
shareholder or member of the ULC; (d) be paid, directly or indirectly, any
dividends, property or other distributions from the ULC by reason of the Secured
Party holding a security interest in the ULC Shares; or (e) act as a shareholder
or member of the ULC, or exercise any rights of a shareholder or member,
including the right to attend a meeting of shareholders or members, or to vote
the ULC Shares.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

SECTION 3.1 Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Collateral Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Collateral Agent has a perfected first priority
security interest therein. Each Pledgor hereby agrees that all certificates,
agreements or

 

12



--------------------------------------------------------------------------------

instruments representing or evidencing Securities Collateral acquired by such
Pledgor after the date hereof shall promptly (but in any event within five days
after receipt thereof by such Pledgor) be delivered to and held by or on behalf
of the Collateral Agent pursuant hereto. All certificated Securities Collateral
shall be in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Collateral Agent. The Collateral Agent shall have
the right, at any time upon the occurrence and during the continuance of any
Event of Default, to endorse, assign or otherwise transfer to or to register in
the name of the Collateral Agent or any of its nominees or endorse for
negotiation any or all of the Securities Collateral, without any indication that
such Securities Collateral is subject to the security interest hereunder. In
addition, upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent shall have the right at any time to exchange certificates
representing or evidencing Securities Collateral for certificates of smaller or
larger denominations.

SECTION 3.2 Perfection of Uncertificated Securities Collateral. Each Pledgor
represents and warrants that the Collateral Agent has a perfected first priority
security interest in all uncertificated Pledged Securities pledged by it
hereunder that are in existence on the date hereof. Each Pledgor hereby agrees
that if any of the Pledged Securities are at any time not evidenced by
certificates of ownership, then each applicable Pledgor shall, to the extent
permitted by applicable law, (i) cause the issuer, other than an issuer that is
a ULC, to execute and deliver to the Collateral Agent an acknowledgment of the
pledge of such Pledged Securities substantially in the form of Exhibit 1 hereto,
(ii) if necessary or desirable to perfect a security interest in such Pledged
Securities, cause such pledge to be recorded on the equityholder register or the
books of the issuer except in the case of an issuer that is a ULC, execute any
customary pledge forms or other documents necessary or appropriate to complete
the pledge and give the Collateral Agent the right to transfer such Pledged
Securities under the terms hereof, (iii) upon request by the Collateral Agent,
provide to the Collateral Agent an opinion of counsel, in form and substance
reasonably satisfactory to the Collateral Agent, confirming such pledge and
perfection thereof, and (iv) after the occurrence and during the continuance of
any Event of Default, upon request by the Collateral Agent, (A) cause the
Organizational Documents of such issuer to be amended to provide that such
Pledged Securities shall be treated as “securities” for purposes of the PPSA and
(B) cause such Pledged Securities to become certificated and delivered to the
Collateral Agent in accordance with the provisions of Section 3.1.

SECTION 3.3 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that, as of the date
such information is dated or certified, or is required to have been delivered, a
copy of all financing statements, agreements, instruments and other documents
necessary to perfect the security interest granted by it to the Collateral Agent
in respect of the Pledged Collateral have been delivered to the Collateral Agent
as filed in each governmental, municipal or other office specified in Schedule 7
to the Perfection Certificated or, where required, have been delivered to the
Collateral Agent in completed and, to the extent necessary or appropriate, duly
executed form for filing in such office. Except as otherwise provided in
Section 11.4, each Pledgor agrees that at the sole cost and expense of the
Pledgors, such Pledgor will maintain the security interest created by this
Agreement in the Pledged Collateral as a perfected first priority security
interest subject only to Permitted Collateral Liens.

 

13



--------------------------------------------------------------------------------

SECTION 3.4 Other Actions. In order to further ensure the attachment, perfection
and priority of, and the ability of the Collateral Agent to enforce, the
Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:

(a) Instruments and Chattel Paper. As of the date hereof, no amounts payable
under or in connection with any of the Pledged Collateral, in the aggregate for
all Pledgors in excess of $500,000, are evidenced by any Instrument or Chattel
Paper other than such Instruments and Chattel Paper listed in Schedule 11 to the
Perfection Certificate. Each Instrument and each item of Chattel Paper listed in
Schedule 11 to the Perfection Certificate has been properly endorsed, assigned
and delivered to the Collateral Agent, accompanied by instruments of transfer or
assignment duly executed in blank. If any amount then payable under or in
connection with any of the Pledged Collateral shall be evidenced by any
Instrument or Chattel Paper, and such amount, together with all amounts payable
evidenced by any Instrument or Chattel Paper not previously delivered to the
Collateral Agent exceeds $500,000 in the aggregate for all Pledgors, the Pledgor
acquiring such Instrument or Chattel Paper shall promptly (but in any event
within five days after receipt thereof) endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time specify.

(b) Deposit Accounts. As of the date hereof, no Pledgor has any Deposit Accounts
other than the accounts listed in Schedule 14 to the Perfection Certificate. The
Collateral Agent has a first priority security interest, subject to Liens
permitted pursuant to the applicable Deposit Account Control Agreement, in each
such Deposit Account other than the Excluded Deposit Accounts, which security
interest will be perfected by Control as provided in Section 4.01(q) of the
Credit Agreement. No Pledgor shall hereafter establish and maintain any Deposit
Account, other than Excluded Accounts, unless (1) it shall have given the
Collateral Agent 30 days’ prior written notice (or such lesser notice period as
the Collateral Agent may agree to) of its intention to establish such new
Deposit Account with a Bank, (2) such Bank shall be reasonably acceptable to the
Collateral Agent and (3) with respect to Deposit Accounts which are not Excluded
Deposit Accounts, such Bank and such Pledgor shall have duly executed and
delivered to the Collateral Agent a Deposit Account Control Agreement with
respect to such Deposit Account. The Collateral Agent agrees with each Pledgor
that the Collateral Agent shall not give any instructions directing the
disposition of funds from time to time credited to any Deposit Account or
withhold any withdrawal rights from such Pledgor with respect to funds from time
to time credited to any Deposit Account unless an Event of Default has occurred
and is continuing. The provisions of this Section 3.4(b) shall not apply to the
LC Account or to any other Deposit Accounts for which the Collateral Agent is
the Bank. Each Pledgor agrees that once the Collateral Agent sends an
instruction or notice to a Bank exercising its control over any Deposit Account
such Pledgor shall not give any instructions or orders with respect to such
Deposit Account, including, without limitation, instructions for distribution or
transfer of any funds in such Deposit Account. No Pledgor shall authorize or
instruct a Bank to comply with instructions originated by any person other than
the Collateral Agent directing disposition of the funds in any Deposit Account
without further consent by such Pledgor.

 

14



--------------------------------------------------------------------------------

(c) Investment Property. (i) As of the date hereof, no Pledgor has any
Securities Accounts or Futures Accounts other than those listed in Schedule 14
to the Perfection Certificate. The Collateral Agent has a first priority
security interest in each such Securities Account and Futures Account, which
security interest is perfected by Control. No Pledgor shall hereafter establish
and maintain any Securities Account or Futures Account with any Securities
Intermediary or Futures Intermediary unless (1) it shall have given the
Collateral Agent 30 days’ prior written notice of its intention to establish
such new Securities Account or Futures Account with such Securities Intermediary
or Futures Intermediary, (2) such Securities Intermediary or Futures
Intermediary shall be reasonably acceptable to the Collateral Agent and (3) such
Securities Intermediary or Futures Intermediary, as the case may be, and such
Pledgor shall have duly executed and delivered a Control Agreement with respect
to such Securities Account or Futures Account, as the case may be. Each Pledgor
shall accept any cash and Investment Property, in the aggregate for all Pledgors
in excess of $25,000, in trust for the benefit of the Collateral Agent and
within one (1) Business Day of actual receipt thereof, deposit any and all cash
and Investment Property (other than any Investment Property pledged pursuant to
clauses (ii)(1), (iii)(1) or (iii)(3) below) received by it into a Deposit
Account or Securities Account subject to Collateral Agent’s Control. The
Collateral Agent agrees with each Pledgor that the Collateral Agent shall not
give any Entitlement Orders or instructions or directions to any issuer of
uncertificated securities, Securities Intermediary or Futures Intermediary, and
shall not withhold its consent to the exercise of any withdrawal or dealing
rights by such Pledgor, unless an Event of Default has occurred and is
continuing or, after giving effect to any such investment and withdrawal rights,
would occur. Each Pledgor agrees that once the Collateral Agent sends an
instruction or notice to a Securities Intermediary or Futures Intermediary
exercising its Control over any Securities Account and Futures Account such
Pledgor shall not give any instructions or orders with respect to such
Securities Account or Futures Account including, without limitation,
instructions for investment, distribution or transfer of any Investment Property
or financial asset maintained in such Securities Account or Futures Account. The
provisions of this Section 3.4(c) shall not apply to any Financial Assets
credited to a Securities Account for which the Collateral Agent is the
Securities Intermediary. No Pledgor shall grant Control over any Investment
Property to any person other than the Collateral Agent.

(ii) If any Pledgor shall at any time hold or acquire any certificated
securities constituting Investment Property, in the aggregate for all Pledgors
in excess of $25,000, such Pledgor shall promptly (1) endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank, all in form and substance
reasonably satisfactory to the Collateral Agent or (2) deliver such securities
into a Securities Account with respect to which a Securities Account Control
Agreement is in effect in favor of the Collateral Agent.

(iii) If any Pledgor shall at any time own or acquire, directly or through a
nominee, any uncertificated securities constituting Investment Property, in
aggregate for all Pledgors in excess of $25,000, such Pledgor shall promptly
notify the Collateral

 

15



--------------------------------------------------------------------------------

Agent thereof and pursuant to an agreement in form and substance satisfactory to
the Collateral Agent, either (1) cause the issuer to agree to comply with
instructions from the Collateral Agent as to such securities, without further
consent of any Pledgor or such nominee, (2) cause a Security Entitlement with
respect to such uncertificated security to be held in a Securities Account with
respect to which the Collateral Agent has Control or (3) arrange for the
Collateral Agent to become the registered owner of such securities.

(iv) As between the Collateral Agent and the Pledgors, the Pledgors shall bear
the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Securities, whether in the possession of, or
maintained as a Security Entitlement or deposit by, or subject to the Control
of, the Collateral Agent, a Securities Intermediary, a Futures Intermediary, any
Pledgor or any other person.

(d) [Intentionally Deleted]

(e) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary under a
Letter of Credit now or hereafter issued, such Pledgor shall promptly notify the
Collateral Agent thereof and such Pledgor shall, at the request of the
Collateral Agent, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) arrange for the issuer and any
confirmer of such Letter of Credit to consent to an assignment to the Collateral
Agent of the proceeds of any drawing under the Letter of Credit or (ii) arrange
for the Collateral Agent to become the transferee beneficiary of such Letter of
Credit, with the Collateral Agent agreeing, in each case, that the proceeds of
any drawing under the Letter of Credit are to be applied as provided in the
Credit Agreement. The actions in the preceding sentence shall not be required to
the extent that the amount of any such Letter of Credit, together with the
aggregate amount of all other Letters of Credit for which the actions described
above in clause (i) and (ii) have not been taken, does not exceed $500,000 in
the aggregate for all Pledgors.

(f) [Intentionally Deleted]

(g) Landlord’s Access Agreements/Bailee Letters. Each Pledgor shall use its
commercially reasonable efforts to obtain as soon as practicable after the date
hereof with respect to each location set forth in Schedule 4.01(n)(vi) to the
Credit Agreement, where such Pledgor maintains Pledged Collateral, a Bailee
Letter and/or Landlord Access Agreement, as applicable, and use commercially
reasonable efforts to obtain a Bailee Letter, Landlord Access Agreement and/or
landlord’s lien waiver, as applicable, from all such bailees and landlords, as
applicable, who from time to time have possession of any Pledged Collateral if
reasonably requested by the Collateral Agent. A waiver of bailee’s lien shall
not be required if the value of the Pledged Collateral held by such bailee is
less than $25,000, provided that the aggregate value of the Pledged Collateral
held by all bailees who have not delivered a Bailee Letter is less than $100,000
in the aggregate for all Pledgors.

(h) [Intentionally Deleted]

 

16



--------------------------------------------------------------------------------

SECTION 3.5 Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary that is organized or existing under any Canadian jurisdiction which,
from time to time, after the date hereof shall be required to pledge any assets
to the Collateral Agent for the benefit of the Secured Parties pursuant to the
provisions of Section 5.10(b) of the Credit Agreement, (a) to execute and
deliver to the Collateral Agent (i) a Joinder Agreement substantially in the
form of Exhibit 3 hereto and (ii) a Perfection Certificate or (b) in the case of
a Subsidiary organized outside of Canada required to pledge any assets to the
Collateral Agent, to execute and deliver to the Collateral Agent such
documentation as the Collateral Agent shall reasonably request and, in each case
with respect to clauses (a) and (b) above, upon such execution and delivery,
such Subsidiary shall constitute a “Guarantor” and a “Pledgor” for all purposes
hereunder with the same force and effect as if originally named as a Guarantor
and Pledgor herein. The execution and delivery of such Joinder Agreement shall
not require the consent of any Pledgor hereunder. The rights and obligations of
each Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor and Pledgor as a party to this Agreement.

SECTION 3.6 Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Collateral Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Pledged Collateral as provided
herein and the rights and interests granted to the Collateral Agent hereunder,
to carry into effect the purposes hereof or better to assure and confirm the
validity, enforceability and priority of the Collateral Agent’s security
interest in the Pledged Collateral or permit the Collateral Agent to exercise
and enforce its rights, powers and remedies hereunder with respect to any
Pledged Collateral, including the filing of financing statements, financing
change statements, continuation statements and other documents (including this
Agreement) under the PPSA (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby and the execution and
delivery of Control Agreements, all in form reasonably satisfactory to the
Collateral Agent and in such offices (including the Canadian Intellectual
Property Office, the United States Patent and Trademark Office and the United
States Copyright Office) wherever required by law to perfect, continue and
maintain the validity, enforceability and priority of the security interest in
the Pledged Collateral as provided herein and to preserve the other rights and
interests granted to the Collateral Agent hereunder, as against third parties,
with respect to the Pledged Collateral. Without limiting the generality of the
foregoing, each Pledgor shall make, execute, endorse, acknowledge, file or
refile and/or deliver to the Collateral Agent from time to time upon reasonable
request by the Collateral Agent such lists, schedules, descriptions and
designations of the Pledged Collateral, copies of warehouse receipts, receipts
in the nature of warehouse receipts, bills of lading, documents of title,
vouchers, invoices, schedules, confirmatory assignments, supplements, additional
security agreements, conveyances, financing statements, transfer endorsements,
powers of attorney, certificates, reports and other assurances or instruments as
the Collateral Agent shall reasonably request. If an Event of Default has
occurred and is continuing, the Collateral Agent may institute and maintain, in
its own name or in the name of any Pledgor, such suits and proceedings as the
Collateral Agent may be advised by counsel shall be necessary or expedient to
prevent any impairment of the security interest in or the perfection thereof in
the Pledged Collateral. All of the foregoing shall be at the sole cost and
expense of the Pledgors.

 

17



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1 Title. Except for the security interest granted to the Collateral
Agent for the ratable benefit of the Secured Parties pursuant to this Agreement
and Permitted Liens, such Pledgor owns and has rights and, as to Pledged
Collateral acquired by it from time to time after the date hereof, will own and
have rights in each item of Pledged Collateral pledged by it hereunder, free and
clear of any and all Liens or claims of others, other than Permitted Collateral
Liens. In addition, no Liens or claims exist on the Securities Collateral, other
than as permitted by Section 6.02 of the Credit Agreement.

SECTION 4.2 Validity of Security Interest. The security interest in and Lien on
the Pledged Collateral granted to the Collateral Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Pledged Collateral securing the payment and performance of the Secured
Obligations, and (b) subject to the filings and other actions described in
Schedule 7 to the Perfection Certificate (to the extent required to be listed on
the schedules to the Perfection Certificate as of the date this representation
is made or deemed made), a perfected security interest in all the Pledged
Collateral. The security interest and Lien granted to the Collateral Agent for
the benefit of the Secured Parties pursuant to this Agreement in and on the
Pledged Collateral will at all times constitute a perfected, continuing security
interest therein, prior to all other Liens on the Pledged Collateral except for
Permitted Collateral Liens.

SECTION 4.3 Defense of Claims; Transferability of Pledged Collateral. Subject to
Section 5.05 of the Credit Agreement, each Pledgor shall, at its own cost and
expense, defend title to the Pledged Collateral pledged by it hereunder and the
security interest therein and Lien thereon granted to the Collateral Agent and
the priority thereof against all claims and demands of all persons, at its own
cost and expense, at any time claiming any interest therein adverse to the
Collateral Agent or any other Secured Party other than Permitted Collateral
Liens. There is no agreement, order, judgment or decree, and no Pledgor shall
enter into any agreement or take any other action, that would restrict the
transferability of any of the Pledged Collateral, unless in each of the
foregoing cases, such Pledgor believes, in its reasonable judgment, that the
terms of any such agreement, order, judgment or decree are usual and customary
under the circumstances or would not otherwise impair or conflict with such
Pledgor’s obligations or the rights of the Collateral Agent hereunder.

SECTION 4.4 Other Financing Statements. It has not filed, nor authorized any
third party to file (nor will there be), any valid or effective financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) covering or purporting to cover any interest
of any kind in the Pledged Collateral, except such as have been filed in favor
of the Collateral Agent pursuant to this Agreement or in favor of any holder of
a Permitted Collateral Lien with respect to such Permitted Collateral Lien or
financing statements or public notices relating to the termination or financing
change statements listed on Schedule 9 to the Perfection Certificate. No Pledgor
shall execute, authorize or permit to be filed in any public office any
financing statement (or similar statement, instrument of registration or

 

18



--------------------------------------------------------------------------------

public notice under the law of any jurisdiction) relating to any Pledged
Collateral, except financing statements and other statements and instruments
filed or to be filed in respect of and covering the security interests granted
by such Pledgor to the holder of the Permitted Collateral Liens.

SECTION 4.5 Chief Executive Office; Change of Name; Jurisdiction of
Organization. The Collateral Agent may rely on advice of counsel as to whether
any or all PPSA financing statements (or any similar statement, instrument of
registration or public notice under the law of any jurisdiction) of the Pledgors
need to be amended as a result of any of the changes described in
Section 5.12(a) of the Credit Agreement. If any Pledgor fails to provide
information to the Collateral Agent about such changes on a timely basis, the
Collateral Agent shall not be liable or responsible to any party for any failure
to maintain a perfected security interest in such Pledgor’s property
constituting Pledged Collateral, for which the Collateral Agent needed to have
information relating to such changes. The Collateral Agent shall have no duty to
inquire about such changes if any Pledgor does not inform the Collateral Agent
of such changes, the parties acknowledging and agreeing that it would not be
feasible or practical for the Collateral Agent to search for information on such
changes if such information is not provided by any Pledgor.

SECTION 4.6 Location of Inventory and Equipment. It shall not move any Equipment
or Inventory (in excess of $25,000 in the aggregate) to any location, other than
any location that is listed in the relevant Schedules to the Perfection
Certificate, unless (i) it shall have given the Collateral Agent not less than
30 days’ prior written notice (or such lesser notice period as the Collateral
Agent may agree to) (in the form of an Officers’ Certificate) of its intention
so to do, clearly describing such new location and providing such other
information in connection therewith as the Collateral Agent may reasonably
request and (ii) to the extent applicable with respect to such new location,
such Pledgor shall have complied with Section 3.4(g) hereof; provided that in no
event shall any Equipment or Inventory be moved to any location outside of the
continental United States or Canada.

SECTION 4.7 Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable. There is no amount
or other obligation owing by any Pledgor to any issuer of the Pledged Securities
in exchange for or in connection with the issuance of the Pledged Securities or
any Pledgor’s status as a partner or a member of any issuer of the Pledged
Securities.

SECTION 4.8 Consents, etc. In the event that the Collateral Agent desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other person therefor, then,
upon the reasonable request of the Collateral Agent, such Pledgor agrees to use
its reasonable best efforts to assist and aid the Collateral Agent to obtain as
soon as practicable any necessary approvals or consents for the exercise of any
such remedies, rights and powers.

 

19



--------------------------------------------------------------------------------

SECTION 4.9 Pledged Collateral. As of the date such information is dated or
certified, or is required to have been delivered, all information set forth
herein, including the schedules hereto, and all information contained in any
documents, schedules and lists heretofore delivered to any Secured Party,
including the Perfection Certificate and the schedules thereto, in connection
with this Agreement, in each case, relating to the Pledged Collateral, is
accurate and complete in all material respects. The Pledged Collateral described
on the schedules to the Perfection Certificate constitutes all of the property
of such type of Pledged Collateral owned or held by the Pledgors, as of the date
such information is dated or certified, or is required to have been delivered.

SECTION 4.10 Insurance. In the event that the proceeds of any insurance claim
are paid to any Pledgor after the Collateral Agent has exercised its right to
foreclose after an Event of Default, such Net Cash Proceeds shall be held in
trust for the benefit of the Collateral Agent and immediately after receipt
thereof shall be paid to the Collateral Agent for application in accordance with
Section 8.02 of the Credit Agreement.

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1 Pledge of Additional Securities Collateral. Each Pledgor shall, upon
obtaining any Pledged Securities or Intercompany Notes of any person, accept the
same in trust for the benefit of the Collateral Agent and promptly (but in any
event within five Business Days after receipt thereof) deliver to the Collateral
Agent a pledge amendment, duly executed by such Pledgor, in substantially the
form of Exhibit 2 hereto (each, a “Pledge Amendment”), and the certificates and
other documents required under Section 3.1 and Section 3.2 hereof in respect of
the additional Pledged Securities or Intercompany Notes which are to be pledged
pursuant to this Agreement, and confirming the attachment of the Lien hereby
created on and in respect of such additional Pledged Securities or Intercompany
Notes. Each Pledgor hereby authorizes the Collateral Agent to attach each Pledge
Amendment to this Agreement and agrees that all Pledged Securities or
Intercompany Notes listed on any Pledge Amendment delivered to the Collateral
Agent shall for all purposes hereunder be considered Pledged Collateral.

SECTION 5.2 Voting Rights; Distributions; etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Secured Obligations; provided,
however, that no Pledgor shall in any event exercise such rights in any manner
which could reasonably be expected to have a Material Adverse Effect.

(ii) Each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Credit Agreement; provided,
however, that

 

20



--------------------------------------------------------------------------------

any and all such Distributions consisting of rights or interests in the form of
securities shall be forthwith delivered to the Collateral Agent to hold as
Pledged Collateral and shall, if received by any Pledgor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of such Pledgor and be promptly (but in any event within five days
after receipt thereof) delivered to the Collateral Agent as Pledged Collateral
in the same form as so received (with any necessary endorsement).

(b) So long as no Event of Default shall have occurred and be continuing, the
Collateral Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Pledgor and at the sole cost
and expense of the Pledgors, from time to time execute and deliver (or cause to
be executed and delivered) to such Pledgor all such instruments as such Pledgor
may reasonably request in order to permit such Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.2(a)(i)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(a)(ii) hereof.

(c) Upon the occurrence and during the continuance of any Event of Default, upon
prior written notice:

(i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.

(ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to receive
and hold as Pledged Collateral such Distributions.

(d) Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Collateral Agent appropriate instruments as the Collateral
Agent may reasonably request in order to permit the Collateral Agent to exercise
the voting and other rights which it may be entitled to exercise pursuant to
Section 5.2(c)(i) hereof and to receive all Distributions which it may be
entitled to receive under Section 5.2(c)(ii) hereof.

(e) All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(c)(ii) hereof shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Pledgor and shall immediately be paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

SECTION 5.3 Defaults, etc. Such Pledgor is not in default in the payment of any
portion of any mandatory capital contribution, if any, required to be made under
any agreement to which such Pledgor is a party relating to the Pledged
Securities pledged by it, and such Pledgor is not in violation of any other
provisions of any such agreement to which such

 

21



--------------------------------------------------------------------------------

Pledgor is a party, or otherwise in default or violation thereunder. No
Securities Collateral pledged by such Pledgor is subject to any defense, offset
or counterclaim, nor have any of the foregoing been asserted or alleged against
such Pledgor by any person with respect thereto, and as of the date hereof,
there are no certificates, instruments, documents or other writings (other than
the Organizational Documents and certificates representing such Pledged
Securities that have been delivered to the Collateral Agent) which evidence any
Pledged Securities of such Pledgor.

SECTION 5.4 Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.

(a) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.

(b) In the case of each Pledgor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent required by the applicable
Organizational Document to the pledge by each other Pledgor, pursuant to the
terms hereof, of the Pledged Securities in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Securities to the
Collateral Agent or its nominee and to the substitution of the Collateral Agent
or its nominee as a substituted partner, shareholder or member in such
partnership, limited liability company or other entity with all the rights,
powers and duties of a general partner, limited partner, shareholder or member,
as the case may be.

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1 Grant of Intellectual Property License. For the purpose of enabling
the Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Article IX hereof at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Pledgor hereby grants to the Collateral Agent, to the extent
assignable, an irrevocable, non-exclusive license to use, assign, license or
sublicense any of the Intellectual Property Collateral now owned or hereafter
acquired by such Pledgor, wherever the same may be located. Such license shall
include access to all media in which any of the licensed items may be recorded
or stored and to all computer programs used for the compilation or printout
hereof.

SECTION 6.2 Protection of Collateral Agent’s Security. On a continuing basis,
each Pledgor shall, at its sole cost and expense, (i) promptly following its
becoming aware thereof, notify the Collateral Agent of any adverse determination
in any proceeding or the institution of any proceeding in any federal,
provincial, state or local court or administrative body or in the Canadian
Intellectual Property Office, the United States Patent and Trademark

 

22



--------------------------------------------------------------------------------

Office or the United States Copyright Office regarding any Material Intellectual
Property Collateral, such Pledgor’s right to register such Material Intellectual
Property Collateral or its right to keep and maintain such registration in full
force and effect, (ii) maintain all Material Intellectual Property Collateral as
presently used and operated, (iii) not permit to lapse or become abandoned any
Material Intellectual Property Collateral, and not settle or compromise any
pending or future litigation or administrative proceeding with respect to any
such Material Intellectual Property Collateral, in either case except as shall
be consistent with commercially reasonable business judgment, (iv) upon such
Pledgor obtaining knowledge thereof, promptly notify the Collateral Agent in
writing of any event which may be reasonably expected to materially and
adversely affect the value or utility of any Material Intellectual Property
Collateral or the rights and remedies of the Collateral Agent in relation
thereto including a levy or threat of levy or any legal process against any
Material Intellectual Property Collateral, (v) not license any Intellectual
Property Collateral other than licenses entered into by such Pledgor in, or
incidental to, the ordinary course of business or otherwise not prohibited by
the Credit Agreement, or amend or permit the amendment of any of the licenses in
a manner that materially and adversely affects the right to receive payments
thereunder, or in any manner that would materially impair the value of any
Intellectual Property Collateral or the Lien on and security interest in the
Intellectual Property Collateral created therein hereby, without the consent of
the Collateral Agent, (vi) diligently keep adequate records respecting all
Intellectual Property Collateral and (vii) furnish to the Collateral Agent from
time to time upon the Collateral Agent’s reasonable request therefor reasonably
detailed statements and amended schedules further identifying and describing the
Intellectual Property Collateral and such other materials evidencing or reports
pertaining to any Intellectual Property Collateral as the Collateral Agent may
from time to time request, which request, unless an Event of Default has
occurred and is continuing, or a Material Adverse Effect has occurred, shall
occur no more often than once every three months.

SECTION 6.3 After-Acquired Property. If any Pledgor shall at any time after the
date hereof (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, the
provisions hereof shall automatically apply thereto and any such item enumerated
in the preceding clause (i) or (ii) shall automatically constitute Intellectual
Property Collateral as if such would have constituted Intellectual Property
Collateral at the time of execution hereof and be subject to the Lien and
security interest created by this Agreement without further action by any party.
Each Pledgor shall promptly provide to the Collateral Agent written notice of
any of the foregoing and confirm the attachment of the Lien and security
interest created by this Agreement to any rights described in clauses (i) and
(ii) above by execution of an instrument in form reasonably acceptable to the
Collateral Agent and the filing of any instruments or statements as shall be
reasonably necessary to create, preserve, protect or perfect the Collateral
Agent’s security interest in such Intellectual Property Collateral. Further,
each Pledgor authorizes the Collateral Agent to modify this Agreement by
amending Schedules 12(a) and 12(b) to the Perfection Certificate to include any
Intellectual Property Collateral of such Pledgor acquired or arising after the
date hereof.

 

23



--------------------------------------------------------------------------------

SECTION 6.4 Litigation. Unless there shall occur and be continuing any Event of
Default, each Pledgor shall have the right to commence and prosecute in its own
name, as the party in interest, for its own benefit and at the sole cost and
expense of the Pledgors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property
Collateral. Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Collateral Agent or
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder. In the event of such suit, each Pledgor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement and the Pledgors shall promptly reimburse and indemnify the
Collateral Agent for all costs and expenses incurred by the Collateral Agent in
the exercise of its rights under this Section 6.4 in accordance with
Section 10.03 of the Credit Agreement. In the event that the Collateral Agent
shall elect not to bring suit to enforce the Intellectual Property Collateral,
each Pledgor agrees, at the reasonable request of the Collateral Agent, to take
all commercially reasonable actions necessary, whether by suit, proceeding or
other action, to prevent the infringement, counterfeiting, unfair competition,
dilution, diminution in value of or other damage to any of the Intellectual
Property Collateral by any person.

ARTICLE VII

CERTAIN PROVISIONS CONCERNING RECEIVABLES

SECTION 7.1 Maintenance of Records. Each Pledgor shall keep and maintain at its
own cost and expense complete records of each Receivable, in a manner consistent
with prudent business practice, including records of all payments received, all
credits granted thereon, all merchandise returned and all other documentation
relating thereto. Each Pledgor shall, at such Pledgor’s sole cost and expense,
upon the Collateral Agent’s demand made at any time after the occurrence and
during the continuance of any Event of Default, deliver all tangible evidence of
Receivables, including all documents evidencing Receivables and any books and
records relating thereto to the Collateral Agent or to its representatives
(copies of which evidence and books and records may be retained by such
Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Receivables or
the Collateral Agent’s security interest therein without the consent of any
Pledgor.

SECTION 7.2 Legend. Upon the occurrence and during the continuance of an Event
of Default, each Pledgor shall legend, at the request of the Collateral Agent
and in form and manner reasonably satisfactory to the Collateral Agent, the
Receivables and the other books, records and documents of such Pledgor
evidencing or pertaining to the Receivables with an appropriate reference to the
fact that the Receivables have been assigned to the Collateral Agent for the
benefit of the Secured Parties and that the Collateral Agent has a security
interest therein.

 

24



--------------------------------------------------------------------------------

SECTION 7.3 Modification of Terms, etc. No Pledgor shall rescind or cancel any
obligations evidenced by any Receivable or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business
consistent with prudent business practice, or extend or renew any such
obligations except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Receivable or interest therein except in
the ordinary course of business consistent with prudent business practice
without the prior written consent of the Collateral Agent. Each Pledgor shall
timely fulfill all obligations on its part to be fulfilled under or in
connection with the Receivables.

SECTION 7.4 Collection. Each Pledgor shall cause to be collected from the
Account Debtor of each of the Receivables, as and when due in the ordinary
course of business and consistent with prudent business practice (including
Receivables that are delinquent, such Receivables to be collected in accordance
with generally accepted commercial collection procedures), any and all amounts
owing under or on account of such Receivable, and apply forthwith upon receipt
thereof all such amounts as are so collected to the outstanding balance of such
Receivable, except that any Pledgor may, with respect to a Receivable, allow in
the ordinary course of business (i) a refund or credit due as a result of
returned or damaged or defective merchandise and (ii) such extensions of time to
pay amounts due in respect of Receivables and such other modifications of
payment terms or settlements in respect of Receivables as shall be commercially
reasonable in the circumstances, all in accordance with such Pledgor’s ordinary
course of business consistent with its collection practices as in effect from
time to time. The costs and out-of-pocket expenses (including reasonable
attorneys’ fees) of collection, in any case, whether incurred by any Pledgor,
the Collateral Agent or any Secured Party, shall be paid by the Pledgors.

ARTICLE VIII

TRANSFERS

SECTION 8.1 Transfers of Pledged Collateral. No Pledgor shall sell, convey,
assign or otherwise dispose of, or grant any option with respect to, any of the
Pledged Collateral pledged by it hereunder except as expressly permitted by the
Credit Agreement.

ARTICLE IX

REMEDIES

SECTION 9.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent may from time to time exercise in respect
of the Pledged Collateral, in addition to the other rights and remedies provided
for herein or otherwise available to it, the following remedies:

(i) Personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part thereof with or without notice or process of
law, and for

 

25



--------------------------------------------------------------------------------

that purpose may enter upon any Pledgor’s premises where any of the Pledged
Collateral is located, remove such Pledged Collateral, remain present at such
premises to receive copies of all communications and remittances relating to the
Pledged Collateral and use in connection with such removal and possession any
and all services, supplies, aids and other facilities of any Pledgor;

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Collateral Agent and shall promptly (but in no
event later than one (1) Business Day after receipt thereof) pay such amounts to
the Collateral Agent;

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv) Take possession of the Pledged Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Collateral Agent at any place
or places so designated by the Collateral Agent, in which event such Pledgor
shall at its own expense: (A) forthwith cause the same to be moved to the place
or places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (B) store and keep any Pledged Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 9.1(iv) is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Pledgor of such obligation;

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article X hereof;

(vi) Retain and apply the Distributions to the Secured Obligations as provided
in Article X hereof;

 

26



--------------------------------------------------------------------------------

(vii) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral;

(viii) Appoint by instrument in writing one or more Receivers of any Pledgor or
any or all of the Pledged Collateral of such Pledgor with such rights, powers
and authority (including any or all of the rights, powers and authority of the
Collateral Agent under this Agreement) as may be provided for in the instrument
of appointment or any supplemental instrument, and remove and replace any such
Receiver from time to time. To the extent permitted by applicable law, any
Receiver appointed by the Collateral Agent will (for purposes relating to
responsibility for the Receiver’s acts or omissions) be considered to be the
agent of such Pledgor and not of the Collateral Agent or any of the other
Secured Parties;

(ix) Obtain from any court of competent jurisdiction an order for the
appointment of a Receiver of any Pledgor or of any or all of the Pledged
Collateral of such Pledgor; and

(x) Exercise all the rights and remedies of a secured party on default under the
PPSA and any other applicable statute, or otherwise available to the Collateral
Agent by contract, at law or in equity, and the Collateral Agent may also in its
sole discretion, without notice except as specified in Section 9.2 hereof, sell,
assign or grant a license to use the Pledged Collateral or any part thereof in
one or more parcels at public or private sale, at any exchange, broker’s board
or at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, and at such price or prices and upon such other terms as
the Collateral Agent may deem commercially reasonable. The Collateral Agent or
any other Secured Party or any of their respective Affiliates may be the
purchaser, licensee, assignee or recipient of the Pledged Collateral or any part
thereof at any such sale and shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold, assigned or licensed at such sale, to use and apply any
of the Secured Obligations owed to such person as a credit on account of the
purchase price of the Pledged Collateral or any part thereof payable by such
person at such sale. Each purchaser, assignee, licensee or recipient at any such
sale shall acquire the property sold, assigned or licensed absolutely free from
any claim or right on the part of any Pledgor, and each Pledgor hereby waives,
to the fullest extent permitted by law, all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. The Collateral Agent shall
not be obligated to make any sale of the Pledged Collateral or any part thereof
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Pledgor hereby waives, to the
fullest extent permitted by law, any claims against the Collateral Agent arising
by reason of the fact that the price at which the Pledged Collateral or any part
thereof may have been sold, assigned or licensed at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Pledged Collateral to more than one offeree.

 

27



--------------------------------------------------------------------------------

SECTION 9.2 Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part
thereof shall be required by law, ten (10) days’ prior notice to such Pledgor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to any
Pledgor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.

SECTION 9.3 Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof, including any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Pledgor would otherwise have under law, and each Pledgor
hereby further waives, to the fullest extent permitted by applicable law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article IX in the absence of gross negligence or willful misconduct on the
part of the Collateral Agent. Any sale of, or the grant of options to purchase,
or any other realization upon, any Pledged Collateral shall operate to divest
all right, title, interest, claim and demand, either at law or in equity, of the
applicable Pledgor therein and thereto, and shall be a perpetual bar both at law
and in equity against such Pledgor and against any and all persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.

SECTION 9.4 Certain Sales of Pledged Collateral.

(a) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Pledged Collateral, to limit purchasers to those who meet the requirements of
such Governmental Authority. Each Pledgor acknowledges that any such sales may
be at prices and on terms less favorable to the Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable law, the Collateral Agent shall have no obligation to
engage in public sales.

(b) Each Pledgor recognizes that, by reason of certain restrictions or
prohibitions contained in applicable laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Securities
Collateral and Investment Property, to limit purchasers to persons who will
agree, among other things, to acquire such Securities Collateral or Investment
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges that any such private
sales may be at

 

28



--------------------------------------------------------------------------------

prices and on terms less favorable to the Collateral Agent than those obtainable
through a public sale without such restrictions, and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Collateral Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Securities Collateral or Investment Property for the period of time
necessary to comply with such restrictions or prohibitions.

(c) If the Collateral Agent determines to exercise its right to sell any or all
of the Securities Collateral or Investment Property, upon written request, the
applicable Pledgor shall from time to time furnish to the Collateral Agent all
such information as the Collateral Agent may reasonably request in order to
determine the number of securities included in the Securities Collateral or
Investment Property which may be sold by the Collateral Agent as exempt
transactions under any laws governing securities and the rules and regulations
of any applicable securities regulatory authority thereunder, as the same are
from time to time in effect.

(d) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 9.4 will cause irreparable injury to the Collateral Agent and
the other Secured Parties, that the Collateral Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 9.4 shall be
specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

SECTION 9.5 No Waiver; Cumulative Remedies.

(a) No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

(b) In the event that the Collateral Agent shall have instituted any proceeding
to enforce any right, power, privilege or remedy under this Agreement or any
other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Pledgors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Pledged Collateral, and all rights, remedies, privileges and powers of
the Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.

SECTION 9.6 Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing, upon the written demand
of the Collateral Agent, each Pledgor shall execute and deliver to the
Collateral Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and Goodwill and such

 

29



--------------------------------------------------------------------------------

other documents as are necessary or appropriate to carry out the intent and
purposes hereof. Within five (5) Business Days of written notice thereafter from
the Collateral Agent, each Pledgor shall make available to the Collateral Agent,
to the extent within such Pledgor’s power and authority, such personnel in such
Pledgor’s employ on the date of the Event of Default as the Collateral Agent may
reasonably designate to permit such Pledgor to continue, directly or indirectly,
to produce, advertise and sell the products and services sold by such Pledgor
under the registered Patents, Trademarks and/or Copyrights, and such persons
shall be available to perform their prior functions on the Collateral Agent’s
behalf.

ARTICLE X

PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS;

APPLICATION OF PROCEEDS

SECTION 10.1 Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Pledged Collateral pursuant to the exercise by the Collateral
Agent of its remedies shall be applied, together with any other sums then held
by the Collateral Agent pursuant to this Agreement, in accordance with
Section 8.02 of the Credit Agreement.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Concerning Collateral Agent.

(a) The Collateral Agent has been appointed as collateral agent pursuant to the
Credit Agreement. The actions of the Collateral Agent hereunder are subject to
the provisions of the Credit Agreement. The Collateral Agent shall have the
right hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including the
release or substitution of the Pledged Collateral), in accordance with this
Agreement and the Credit Agreement. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be liable for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. The Collateral Agent may resign and a successor Collateral Agent
may be appointed in the manner provided in the Credit Agreement. Upon the
acceptance of any appointment as the Collateral Agent by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement, and the retiring Collateral Agent shall
thereupon be discharged from its duties and obligations under this Agreement.
After any retiring Collateral Agent’s resignation, the provisions hereof shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was the Collateral Agent.

(b) The Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which
the Collateral Agent, in its

 

30



--------------------------------------------------------------------------------

individual capacity, accords its own property consisting of similar instruments
or interests, it being understood that neither the Collateral Agent nor any of
the Secured Parties shall have responsibility for (i) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Securities Collateral, whether or not the
Collateral Agent or any other Secured Party has or is deemed to have knowledge
of such matters or (ii) taking any necessary steps to preserve rights against
any person with respect to any Pledged Collateral.

(c) The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

(d) If any item of Pledged Collateral also constitutes collateral granted to the
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other deed of trust, mortgage,
security agreement, pledge or instrument of any type in respect of such
collateral, the Collateral Agent, in its sole discretion, shall select which
provision or provisions shall control.

SECTION 11.2 Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay and discharge any
taxes, assessments and special assessments, levies, fees and governmental
charges imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Pledged Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay
or perform any obligations of such Pledgor under any Pledged Collateral) or if
any representation or warranty on the part of any Pledgor contained herein shall
be breached, the Collateral Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that the Collateral Agent shall in no event be
bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the provisions
of the Credit Agreement. Any and all amounts so expended by the Collateral Agent
shall be paid by the Pledgors in accordance with the provisions of Section 10.03
of the Credit Agreement. Neither the provisions of this Section 11.2 nor any
action taken by the Collateral Agent pursuant to the provisions of this
Section 11.2 shall prevent any such failure to observe any covenant contained in
this Agreement nor any breach of representation or warranty from constituting an
Event of Default. Each Pledgor hereby appoints the Collateral Agent its
attorney-in-fact, with full power and authority in the place and stead of such
Pledgor and in the name of such Pledgor, or otherwise, from time to time, upon
the occurrence and during the continuance of an Event of Default, in the
Collateral Agent’s discretion to take any action and to execute any instrument
consistent with the terms of the Credit Agreement, this Agreement and the other
Security Documents which the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof (but the Collateral Agent shall not be obligated
to and shall have

 

31



--------------------------------------------------------------------------------

no liability to such Pledgor or any third party for failure to so do or take
action). The foregoing grant of authority is a power of attorney coupled with an
interest and such appointment shall be irrevocable for the term hereof. Each
Pledgor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof.

SECTION 11.3 Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement and, in the case of a
Secured Party that is a party to a Hedging Agreement or Treasury Services
Agreement, such Hedging Agreement or Treasury Services Agreement, as applicable.
Each of the Pledgors agrees that its obligations hereunder and the security
interest created hereunder shall continue to be effective or be reinstated, as
applicable, if at any time payment, or any part thereof, of all or any part of
the Secured Obligations is rescinded or must otherwise be restored by the
Secured Party upon the bankruptcy or reorganization of any Pledgor or otherwise.

SECTION 11.4 Termination; Release. (a) When all the Secured Obligations (other
than contingent indemnification Obligations as to which no claim has been
asserted) have been paid in full and the Commitments of the Lenders to make any
Loan or to issue any Letter of Credit under the Credit Agreement shall have
expired or been sooner terminated and all Letters of Credit have been terminated
or cash collateralized in accordance with the provisions of the Credit
Agreement, this Agreement shall terminate. Upon termination of this Agreement,
or as otherwise provided in the Credit Agreement, the Pledged Collateral shall
be released from the Lien of this Agreement. Upon such release or any release of
Pledged Collateral or any part thereof in accordance with the provisions of the
Credit Agreement, the Collateral Agent shall, upon the request and at the sole
cost and expense of the Pledgors, assign, transfer and deliver to Pledgor,
against receipt and without recourse to or warranty by the Collateral Agent
except as to the fact that the Collateral Agent has not encumbered the released
assets, such of the Pledged Collateral or any part thereof to be released (in
the case of a release) as may be in possession of the Collateral Agent and as
shall not have been sold or otherwise applied pursuant to the terms hereof, and,
with respect to any other Pledged Collateral, proper documents and instruments
(including PPSA and UCC-3 termination financing statements or releases)
acknowledging the termination hereof or the release of such Pledged Collateral,
as the case may be.

(b) Notwithstanding the foregoing, if (i) the Obligations have been paid in full
and the Commitments of the Lenders to make any Loan or to issue any Letter of
Credit under the Credit Agreement shall have expired or been sooner terminated
and all Letters of Credit have been terminated or cash collateralized in
accordance with the provisions of the Credit Agreement, (ii) Secured Obligations
of the type described in clause (b) of the definition of each of Secured
Obligations (“Remaining Secured Obligations”) remain outstanding and (iii) all
or a

 

32



--------------------------------------------------------------------------------

portion of the repayment of the Obligations is financed by the proceeds of
Indebtedness of one or more Loan Parties or any affiliate of a Loan Party
(“Refinancing Indebtedness”) which Refinancing Indebtedness is secured by
property of such persons, this Agreement shall terminate as if the Remaining
Secured Obligations have been paid in full and the provisions of paragraph
(a) of this Section 11.4 shall apply concurrently with the incurrence of the
Refinancing Indebtedness and the securing of the Refinancing Indebtedness and
the Remaining Secured Obligations on an equal and ratable basis. For the
avoidance of doubt, if the Refinancing Indebtedness is not secured, this
Agreement shall not terminate but shall remain in full force and effect.

SECTION 11.5 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Collateral Agent. Any amendment, modification or supplement of
or to any provision hereof, any waiver of any provision hereof and any consent
to any departure by any Pledgor from the terms of any provision hereof in each
case shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement or any other document evidencing the Secured Obligations, no
notice to or demand on any Pledgor in any case shall entitle any Pledgor to any
other or further notice or demand in similar or other circumstances.

SECTION 11.6 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.

SECTION 11.7 Governing Law, Consent to Jurisdiction. This Agreement will be
governed by and construed in accordance with the laws of the Province of Ontario
and the federal laws of Canada applicable therein. Without prejudice to the
ability of the Collateral Agent to enforce this Agreement in any other proper
jurisdiction, each Pledgor irrevocably submits and attorns to the non-exclusive
jurisdiction of the courts of such Province. To the extent permitted by
applicable law, each Pledgor irrevocably waives any objection (including any
claim of inconvenient forum) that it may now or hereafter have to the venue of
any legal proceeding arising out of or relating to this Agreement in the courts
of such Province.

SECTION 11.8 Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

SECTION 11.9 Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of

 

33



--------------------------------------------------------------------------------

counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement.

SECTION 11.10 Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

SECTION 11.11 No Credit for Payment of Taxes or Imposition. Such Pledgor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or any part thereof.

SECTION 11.12 No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.

SECTION 11.13 No Release. Nothing set forth in this Agreement or any other Loan
Document, nor the exercise by the Collateral Agent of any of the rights or
remedies hereunder, shall relieve any Pledgor from the performance of any term,
covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or from any
liability to any person under or in respect of any of the Pledged Collateral or
shall impose any obligation on the Collateral Agent or any other Secured Party
to perform or observe any such term, covenant, condition or agreement on such
Pledgor’s part to be so performed or observed or shall impose any liability on
the Collateral Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Credit
Agreement or the other Loan Documents, or under or in respect of the Pledged
Collateral or made in connection herewith or therewith. Anything herein to the
contrary notwithstanding, neither the Collateral Agent nor any other Secured
Party shall have any obligation or liability under any contracts, agreements and
other documents included in the Pledged Collateral by reason of this Agreement,
nor shall the Collateral Agent or any other Secured Party be obligated to
perform any of the obligations or duties of any Pledgor thereunder or to take
any action to collect or enforce any such contract, agreement or other document
included in the Pledged Collateral hereunder. The obligations of each Pledgor
contained in this Section 11.13 shall survive the termination hereof and the
discharge of such Pledgor’s other obligations under this Agreement, the Credit
Agreement and the other Loan Documents.

 

34



--------------------------------------------------------------------------------

SECTION 11.14 Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

(ii) any lack of validity or enforceability of the Credit Agreement, any Hedging
Agreement, Treasury Services Agreement or any other Loan Document, or any other
agreement or instrument relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any Hedging
Agreement, Treasury Services Agreement or any other Loan Document or any other
agreement or instrument relating thereto;

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Hedging
Agreement, Treasury Services Agreement or any other Loan Document except as
specifically set forth in a waiver granted pursuant to the provisions of
Section 11.5 hereof; or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

NORCRAFT CANADA CORPORATION,

as Pledgor

By:  

/s/  Leigh Ginter

  Name:  Leigh Ginter   Title:  Vice President and Treasurer



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

as Collateral Agent

By:  

/s/  Mary E. Evans

  Name: Mary E. Evans   Title: Associate Director By:  

/s/  Irja R. Otsa

  Name: Irja R. Otsa   Title: Associate Director